


Exhibit 10.14


Amendment to the Employment Agreement, dated April 2, 2015, between Tribune
Media Company and Peter Liguori


AMENDMENT (the “Amendment”) dated as of April 2, 2015, to the Employment
Agreement (the “Agreement”), dated as of January 2, 2013, between Tribune Media
Company (the “Company”), and Peter Liguori (“Executive”).
WHEREAS, the Company and Executive desire to amend certain matters in the
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.Section 3(a) of the Agreement shall be deleted in its entirety and replaced
with the following:
Base Salary. During the Term, for all services rendered under this Agreement,
Executive shall receive an aggregate annual base salary (“Base Salary”) at an
initial rate of $1,500,000, payable in accordance with the Company’s applicable
payroll practices. Effective January 1, 2014, Executive’s Base Salary shall be
increased to $1,600,000; provided that for the year ending December 31, 2014,
the Company may, in its discretion, pay the $100,000 amount of such increase in
a lump sum or installments at any time prior to the final payroll date for the
2014 calendar year. Base Salary may be further increased (but not decreased) on
an annual basis as determined by the Board in its sole discretion. References in
this Agreement to “Base Salary” shall be deemed to refer to the most recently
effective annual base salary rate.
2.Section 3(b) of the Agreement shall be amended so that Executive’s Target
Bonus is $1,500,000.


3.Section 3(f) of the Agreement shall be deleted in its entirety and replaced
with the following:


Personal Travel and Commuting Expenses. Until December 31, 2013, the Company
shall pay or reimburse Executive for travel expenses that Executive incurs
during the Term in performing his duties under this Agreement, including but not
limited to travel between his current residence and the metro Chicago area
(and/or the Company’s then principal office), and while in Chicago (and/or the
Company’s then principal office), the Company shall provide the Executive with
housing at its corporate-owned condominium or provide Executive such other
housing arrangement as mutually agreed to by the Company and the Executive.
Reimbursements for travel under this Section 3(f) shall be made in accordance
with the Company’s then-prevailing policies and procedures for expense
reimbursement as approved by the Board after good faith consultation with
Executive (which shall include appropriate itemization and substantiation of
expenses incurred).
4.The following shall be inserted as Section 4(e) (and each successive
subsection and references to any such subsection shall be renumbered
accordingly):


If a Change in Control shall occur following the date hereof and, within the one
year period immediately following the Change in Control, Executive’s employment
is terminated by the Company without Cause (other than due to death or
Disability) or by Executive for Good Reason, all unvested Options, RSUs and PSUs
then held by Executive shall automatically vest in full upon the effective date
of Executive’s termination of employment.




--------------------------------------------------------------------------------






5.Annex A to the Agreement shall be amended so that the following definition of
“Change in Control” is inserted between the definitions of “Cause” and
“Control”:


“Change in Control” shall be deemed to occur upon:
(i) the acquisition, through a transaction or series of transactions (other than
through a public offering of the Company’s common stock under the Securities Act
of 1933 or similar law or regulation governing the offering and sale of
securities in a jurisdiction other than the United States), by any Person of
beneficial ownership (as defined in Rule 13d-3 promulgated under Section 13 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
“Beneficial Ownership”) of more than 50% (on a fully diluted basis) of either
(A) the then-outstanding shares of common stock of the Company taking into
account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
(ii) the date upon which individuals who, during any consecutive 24-month
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, that any person becoming
a director subsequent to the date hereof whose election or nomination for
election was approved by a vote of at least two thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be deemed an
Incumbent Director; provided further, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act, with respect to directors or as a result
of any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed an Incumbent Director;
or
(iii) the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to third party purchaser that is not an Affiliate of the
Company (a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) 50% or more of the total voting power of
(x) the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted or exchanged pursuant to such Business
Combination or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination or Sale, and (B) no Person is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of




--------------------------------------------------------------------------------




directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company).
6.Annex A to the Agreement shall be further amended so that the definition of
“Good Reason” is deleted and replaced in its entirety with the following:


“Good Reason” means, without the Executive’s prior written consent, one or more
of the following events: (a) a reduction in the Base Salary or Annual Bonus
target opportunity; (b) a material diminution or adverse change in the duties,
authority, responsibilities, positions or reporting lines of authority of the
Executive; (c) the appointment of an Executive Chairman of the Company (or, if
applicable, the Surviving Company or Parent Company) or Executive Chairman of
the Board (or, if applicable, the board of directors of the Surviving Company or
the Parent Company); (d) the Company’ s requiring the Executive to be based at a
location in excess of 50 miles from the location of the Executive’s principal
job location or office specified in Section 2(b) (except any relocation in
connection with an across-the-board relocation of the Company’s executive team
to New York City or Los Angeles), except for required travel on the Company’s
business to an extent substantially consistent with the Executive’ s position;
or (e) in the case of a Change in Control that is either a Business Combination
in which the Company is not the Surviving Company or a Sale, the failure of the
Surviving Company to assume this Agreement; provided, however, that prior to
resigning for Good Reason, Executive shall give written notice to the Company of
the facts and circumstances claimed to provide a basis for such resignation not
more than thirty (30) days following his knowledge of such facts and
circumstances, and the Company shall have thirty (30) days after receipt of such
notice to cure such facts and circumstances (and if so cured, then Executive
shall not be permitted to resign for Good Reason in respect thereof). Any
termination of employment by Executive for Good Reason shall be communicated to
the Company by written notice, which shall include Executive’s date of
termination of employment (which, except as set forth in the preceding sentence,
shall be a date at least ten (10) days after delivery of such notice and the
expiration of such cure period and not later than 60 days thereafter). If a
Change in Control shall occur and, within the one (1) year immediately following
the Change in Control, the Executive is not serving as the chief executive
officer of the Company, the Surviving Company or Parent Company, the Executive’s
good faith determination that any of the items described in clause (b) above has
occurred shall be presumed to be correct, unless refuted by clear and convincing
evidence to the contrary. For the avoidance of doubt, in no event shall the mere
occurrence of a Change in Control, the disposition of one or more divisions or
business units of the Company or the Company ceasing to be a public company,
absent any further impact on the Executive, be deemed to constitute Good Reason.
7.Section 22 shall be amended so that a copy of a notice to the Company shall be
delivered to the following person (instead of the persons who was previously set
forth in the Agreement to receive a copy of notices to the Company):
With a copy to:
Lawrence K. Cagney, Esq.
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
lkcagney@debevoise.com



8.Except as amended hereby, the Agreement shall remain in full force and effect.
After giving effect to this Amendment, each reference in the Agreement to “this
Agreement,” “hereof,” “hereunder,” “herein,” “hereby” or words of like import
referring to the Agreement shall refer to the Agreement, as amended by this
Amendment.


9.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York, regardless of the application of rules of conflict of
law that would apply the laws of any




--------------------------------------------------------------------------------




other jurisdiction. This Amendment may be executed in any number of counterparts
(including via facsimile and electronic transmission), each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.


[Remainder of page intentionally left blank.]






    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.
                        
TRIBUNE MEDIA COMPANY


                            


By:_/s/ Edward Lazarus_______________________
Name: Edward Lazarus
Title: Executive Vice President and General Counsel






EXECUTIVE




                            
_/s/ Peter Liguori_____________________________
Name: Peter Liguori




